Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Franklin Covey Co.: We consent to the incorporation by reference in the registration statements on Form S-3 (Nos. 333-131485, 333-128131, and 333-89541) and Form S-8 (Nos. 333-139048, 333-123602, 333-38172, 333-34498, 033-73624, and 033-51314) of Franklin Covey Co. of our report dated November 12, 2010, with respect to the consolidated statements of operations and comprehensive income, shareholders’ equity, and cash flows for the year ended August 31, 2010, which report appears in the August 31, 2012 annual report on Form 10-K of Franklin Covey Co. /s/ KPMG LLP Salt Lake City, Utah November 14, 2012
